Case 1:19-mc-00145-TSC Document 352-4 Filed 12/08/20 Page 1 of 3




                  Exhibit 4
       Case 1:19-mc-00145-TSC Document 352-4 Filed 12/08/20 Page 2 of 3

                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

 IN THE MATTER OF THE FEDERAL
 BUREAU OF PRISONS' EXECUTION
 PROTOCOL CASES

 LEAD CASE: Roane et al. v. Barr                    No. 1:19-mc-00145(TSC)

 THIS DOCUMENT RELATES TO:

 ALL CASES




                             DECLARATION OF RICK WINTER

I, Rick Winter, do hereby declare and state as follows:

1.     I am employed by the United States Department of Justice, Federal Bureau of Prisons

       (“BOP”), as Regional Counsel for the BOP’s North Central Region. I have held this

       position since October 2016. I have been employed by the BOP since 1994. I am also

       involved in functions related to the BOP’s role in effectuating executions.

2.     The statements I make hereinafter are made on the basis of my review of the official files

       and records of the BOP, my own personal knowledge, or on the basis of information

       acquired by me through the performance of my official duties.

3.     I am aware that the execution of Orlando Hall is at issue in the above referenced lawsuit. I

       witnessed the execution on November 19, 2020, from a room adjacent to the execution

       room. I could see the entirety of the execution process through a large window which was

       not covered at any point. The audio from the execution room was broadcast to the room I

       was in throughout the entire process. My observations are as follows.

4.     In preparation for the execution, Hall was brought into the execution room and restrained

       on a bed. After the successful placement of the IV lines, the curtains for the other witness

       rooms raised and Hall was allowed to make a statement. Hall’s sentencing information was

                                                1
       Case 1:19-mc-00145-TSC Document 352-4 Filed 12/08/20 Page 3 of 3

       read aloud, and the U.S. Marshals’ representative checked whether there were any

       impediments to proceed with the execution. During this time, Hall was speaking and

       saying things to the effect of “I love you” and “tell the kids I love them.” The U.S.

       Marshals’ representative advised there were no impediments to proceed.

5.     Thereafter, the administration of the lethal injection substances began, at approximately

       11:31 p.m. Approximately one minute later, I noticed Hall’s lower body move, which I

       interpreted as him adjusting his body in response to the senstation of the injection. Hall

       did not appear to be in pain. I saw Hall turn his head toward the room where his witnesses

       were, and heard him say something to the effect of “I’m ok.”

6.     Within approximately two minutes after the injection started, Hall then yawned and snored

       briefly. Within approximately four minutes of the injection starting, it appeared to me that

       Hall had stopped breathing, as I no longer saw his chest rising.

7.     Within approximately eight minutes of the start of the injection, I noticed his face and

       hands lost color and became pale or lightly blue in some areas.

8.     At approximately 11:46 p.m., medical personnel entered the execution room. Death was

       announced at 11:47 p.m.

9.     Throughout the entirety of the process, it did not appear to me that Hall was experiencing

       discomfort, or that he was struggling for air. I did not at any point hear him vocalize, or

       give any other indication, that he was in pain.



I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and

correct. Executed this 1st day of December, 2020.
                                                    RICHARD Digitally       signed by
                                                                   RICHARD WINTER
                                                                   Date: 2020.12.01
                                                    WINTER         16:09:38 -06'00'
                                                    __________________________

                                                     Rick Winter
                                                     Federal Bureau of Prisons

                                                2
